Cree LZOO-LLO2L-NMIS Besumem 4 Ried @dAq2e Page 4 ef Y

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JOHN DOE, individually and on behalf of all
others similarly situated,

Plaintiffs,
No. 1:20-cv-11021-NMG
BRANDEIS UNIVERSITY,
Defendant.

 

 

JOINT MOTION TO CONSOLIDATE

Pursuant to Fed. Rule Civ. P. 42(a)(2) and Local Rule 40.1(j), Plaintiff John Doe,
Plaintiff Alan Thomas Omoro, and Defendant Brandeis University hereby move to consolidate
the two student refund class actions pending against Brandeis.

Pending in the District of Massachusetts are two separately filed, but related cases against
Defendant Brandeis University: (1) John Doe, individually and on behalf of all others similarly
situated v. Brandeis University, No. 1:20-cv-11021 (filed 5/28/2020), and (2) Alan Thomas
Omoro, individually and on behalf of all others similarly situated v. Brandeis University, No.
1:20-cv-11030 (filed 5/29/2020).'

Consolidation is appropriate under Fed. Rule Civ. P. 42(a)(2) and Local Rule 40.1@)
because both cases involve common parties as well as common issues of fact and law. In these
class actions, Plaintiffs assert similar claims against Brandeis arising from the same alleged

conduct: the University’s alleged failure and/or refusal to issue partial refunds to Brandeis

 

| The parties have filed a motion to transfer the Omoro action, initially assigned to Judge
William G. Young, to this Court—alongside the first-filed Doe action.

Font mrtins Mewed. soe g iz, YSDT YY20
